DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status

2.	The response filed on 03/18/2021 has been entered and made of record.
3.	Claims 21, 28, 34 and 37 have been amended.
4. 	Claims 22, 29 and 38 were cancelled.
5.	Claims 21, 23-28, 30-37 and 39-41 are currently pending.
6.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 12/30/2021.

Response to Arguments
7.	The applicant's arguments filed on 03/18/2021 regarding claims 21, 23, 25-28, 30-35, 37, 39-40 have been fully considered but are moot in view of the new ground(s) of rejection. The rejection has been revised and set forth according to the amended claims. The arguments are essentially directed towards the newly amended limitation and they are addressed in this Office Action, below. 
[Note: Regarding claims 28 and 37, Applicant argued that: 
“Analogous arguments presented for claim 1 apply to the rejection of independent claims 28 and 37. With respect to claims 28 and 37, the Office Action relied on the same grounds of rejection as relied upon to reject claim 1. See Office Action, pages 10 and 11. As discussed above with respect to claim 1, Luo and Umeda, individually or in combination, do not disclose or suggest "sensing a temperature of a semiconductor die in which an on-die termination (ODT) circuit is fabricated," as in the combination of claim 28. 
Also as discussed above with respect to claim 1, Luo and Umeda, individually or in combination, do not disclose or suggest "sensing a temperature of a semiconductor die in which an on-die termination (ODT) circuit is fabricated," as in the combination of claim 37” (Applicant, page 9, Remarks Made in an Amendment dated 03/18/2021).
	Regarding above argument, any subject matter related with “sensing a temperature of a semiconductor die in which an on-die termination (ODT) circuit is fabricated” is not in claims 28 and 37.
Claim 28 simply stated:
“An apparatus comprising: a plurality of receiving antennas; and a multiple input, multiple output (MIMO) transceiver configured to receive a plurality of MIMO-based communication signals of a massive MIMO system via the plurality of receiving antennas, the MIMO transceiver further configured to apply a corresponding weight to each of the plurality of MIMO-based communication signals to provide a plurality of weighted signals and to apply an eigenfilter to the plurality of weighted signals to provide a transfer function, the MIMO transceiver further configured to perform a fast Fourier transform (FFT) on the transfer function to provide output signals in a frequency domain.” And
Claim 37 simply stated:
“A method comprising: receiving a plurality of signals corresponding to a massive multiple input, multiple output (MIMO)- based communication system via a plurality of antennas; applying a respective weight to each of the plurality of signals to provide a plurality of weighted signals; 
	Nowhere in the claims stated “sensing a temperature of a semiconductor die in which an on-die termination (ODT) circuit is fabricated”. Further clarification is requested.]
Regarding non-statutory obviousness-type double patenting rejection, examiner acknowledged that “Applicant requests the requirement of filing a terminal disclaimer be held in abeyance until the patentability of all claims is indicated”. Non-statutory obviousness-type double patenting rejection is maintained temporarily until filing the terminal disclaimer.
Clarifying fundamental difference between applicant’s functionality and the cited reference’s by incorporating the allowable subject matter indicated in this office action  could overcome the current outstanding rejection (The examiner believes a more favorable outcome may occur if  the applicant amends each independent claims by incorporating the features of objected claims 24, 36 and 41).

Double Patenting
8.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21, 23-28, 30-37 and 39-41 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-19 of Patent No. (US 10,476,559 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and Patent No. (US 10,476,559 B2) both disclose the method relates to applying an eigenfilter to the plurality of weighted signals to provide a transfer function; and performing a fast Fourier transform (FFT) on the transfer function to provide output signals in a frequency domain. The claims recited in the instant application are broader version of the claims recited in Patent No. (US 10,476,559 B2) (please see below the mapping of claims; the table below shows only Example of Claim 21 is anticipated by claim 1 of Patent No. US 10,476,559  B2)
Claim
Instant Application No. 16/678,753 (limitations)
Patent No. US 10,476,559 B2 (limitations)
Claim
21
 An apparatus comprising: a plurality of multiple input, multiple output (MIMO) antennas each configured to receive a respective signal of a plurality of signals of a massive MIMO system; a plurality of multipliers each coupled to a respective one of the plurality of MIMO antennas to 








































Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
11.	Claims 21, 23, 27, 28, 30, 31, 32, 34, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over FA-LONG LUO et al. “An Antenna Diversity Scheme for Digital Front-End with OFDM Technology, 1998-2013 ZTE Corporation” hereinafter “Luo” in view of UMEDA et al. (US 2011/0200089 A1), hereinafter “Umeda” in view of YANG et al. (US 2017/0163327 A1), hereinafter “Yang” .
Regarding claim 21, Luo discloses an apparatus (Fig. 1-5; Antenna Diversity Scheme for Digital Front-End with OFDM Technology) comprising: 
a plurality of multiple input, multiple output (MIMO) antennas (page 1; multiple antennas at the receiver side) each configured to receive a respective signal of a plurality of signals of a MIMO system (page 1; spatial filtering to optimize reception in noisy and mobile environments) ; 
a plurality of multipliers each coupled to a respective one of the plurality of MIMO antennas to receive the respective signal of the plurality of signals (page 1, X1(n), X2(n), …., X(M(n) are the received signals in one of M antennas, and W1(n), W2(n), …., WM(n) are the weights applied to these antenna signals) and to combine the respective MIMO signal (page 1, these weights are designed to meet an optimization criterion and the most common criterion is the maximum ration combination (MRC)) with a respective coefficient of a weight vector to provide a respective weighted signal (page 1, M antenna signals are weighted by the corresponding weight as the processing made in the pre-FFT algorithm); 
an eigenfilter configured apply an eigenvector (page 3, M weighted signals are added together to pass through an N-tap finite impulse response (FIR) eigenfilter, after which they are input for FFT processing) to each of the respective weighted signals to provide a transfer function (page 3, weight vector of the eignefiltering).
While disclosing the whole subject matter recited in claim 21 as discussed above, Luo implies “a fast Fourier transform (FFT) to transform the transfer function from a time domain to a frequency domain  (page 3, M FFT operations in the post-FFT scheme). Umeda teaches such a limitation more explicitly.
Umeda from the same or similar field of endeavor discloses a fast Fourier transform (FFT) to transform the transfer function (Figs. 7, 19, paragraph [0114]; FFT demodulation portion 17, 18 which performs FFT processing of the combined time-domain reception signals) from a time domain to a frequency domain (Figs. 7, 19, paragraph [0114]; converting into frequency-domain reception signals) to provide output signals (Figs. 7, 19, paragraph [0114]; FFT demodulation portion 17, 18 which performs FFT processing of the combined time-domain reception signals, converting them into frequency-domain reception signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “a fast Fourier transform (FFT) to transform the transfer function from a time domain to a frequency domain to provide output signals” as taught by Umeda, in the system of Luo, so that it would eliminate an interference wave by spatial diversity combining subjected to orthogonal frequency division multiplexing modulation or  orthogonal frequency division multiple access modulation (Umeda, paragraph [0010]).
Luo in view of  Umeda disclose a plurality of multiple input, multiple output (MIMO) antennas each configured to receive a respective signal of a plurality of signals of a MIMO system, although neither Liu nor Warier specifically discloses  “a massive MIMO system”. However, Yang teaches more explicitly.
Yang from the same or similar field of endeavor discloses the MIMO system is a massive MIMO system (Fig. 1-2, paragraph [0042]; massive MIMO communication system 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the MIMO system is a massive MIMO system” as taught by Yang, in the combined system of Luo and Umeda, so that it would provide beamforming technique for efficiently and accurately determining beamforming weight for an antenna array to improve the efficiency of the communication system (Yang, paragraph [0005]).
Regarding claim 23, Luo in view of Umeda and Yang disclose the apparatus according to claim 21.
Neither Luo nor Umeda explicitly discloses “the plurality of MIMO antennas includes at least 64 antennas in the massive MIMO system”.
Yang further discloses the plurality of MIMO antennas includes at least 64 antennas in the massive MIMO system (Fig. 1-2, paragraph [0046]; antenna array 200 for the antenna module is a 16 by 4 antenna array and includes 64 antenna elements A1 through A64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the plurality of MIMO antennas includes at least 64 antennas in the massive MIMO system” as taught by Yang, in the combined system of Luo and Umeda, so that it would provide beamforming technique for efficiently and accurately determining beamforming weight for an antenna array to improve the efficiency of the communication system (Yang, paragraph [0005]).

Regarding claim 27, Luo in view of Umeda and Yang disclose the apparatus according to claim 21.
Luo does not explicitly disclose “the FFT comprises a digital signal processor configured to cause the transfer function to transfer from the time domain to the frequency domain”.
However, Umeda from the same or similar field of endeavor discloses the FFT comprises a digital signal processor configured to cause the transfer function to transfer from the time domain to the frequency domain (Fig. 7, paragraph [0114]; FFT demodulation portion 17, 18 which performs FFT processing of the combined time-domain reception signals, converting them into frequency-domain reception signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the FFT comprises a digital signal processor configured to cause the transfer function to transfer from the time domain to the frequency domain” as taught by  multiple access modulation (Umeda, paragraph [0010]).

Regarding claim 28, the claim is rejected based on the same reasoning as presented in the rejection of claim 21.

Regarding claim 30, the claim is rejected based on the same reasoning as presented in the rejection of claim 23.

Regarding claim 31, Luo discloses the eigenfilter is configured to determine the weighted coefficients based on a sequence of head guided interval and a tailed part of symbols of the plurality of signals (page 3, X h and X t denote sequence of the head-guided interval, and the tail of the symbols).

Regarding claim 32, Luo discloses the eigenfilter includes a finite impulse response filter to filter the plurality of weighted signals to provide the transfer function (page 3, M weighted signals are added together to pass through an N-tap finite impulse response (FIR) eigenfilter).

Regarding claim 34, Luo discloses the wireless MIMO transceiver further comprises multipliers configured to combine individual coefficients of the weight vector with corresponding ones of the plurality of signals to provide the plurality of weighted signals (page 1, X1(n), X2(n), …., X(M(n) are the received signals in one of M antennas, and W1(n), W2(n), …., WM(n) are the weights applied to antenna signals).

Regarding claim 37, the claim is rejected based on the same reasoning as presented in the rejection of claim 21.
Regarding claim 39, the claim is rejected based on the same reasoning as presented in the rejection of claim 23.


12.	Claims 25, 35 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over FA-LONG LUO et al. “An Antenna Diversity Scheme for Digital Front-End with OFDM Technology, 1998-2013 ZTE Corporation” hereinafter “Luo” in view of UMEDA et al. (US 2011/0200089 A1), hereinafter “Umeda” in view of YANG et al. (US 2017/0163327 A1), hereinafter “Yang” in view of Shida et al. (US 2007/0086400 A1), hereinafter “Shida”.
 Regarding claim 25, Luo in view of Umeda and Yang disclose the apparatus according to claim 21.
Neither Luo nor Umeda nor Yang explicitly discloses “a signal processor configured to, using the output signals, perform at least one of synchronization, demodulation mapping, or descrambling to retrieve transmitted data”.
However, Shida from the same or similar field of endeavor discloses a signal processor configured to, using the output signals, perform at least one of synchronization, demodulation mapping, or descrambling to retrieve transmitted data (Fig. 1, paragraphs [0046], [0047]; FFT processor 205 for OFDM demodulation, and a demapping unit (demodulator) 207 for obtaining data from signals that are converted by the FFT processor 205 into sub-carrier signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “a signal processor configured to, using the output signals, perform at least one of synchronization, demodulation mapping, or descrambling to retrieve transmitted data” as taught by Shida, in the combined system of Luo, Umeda and Yang, so that it would provide a method relates to the construction of a wireless communication system that operates as an access point in a network environment of mixed wireless LAN devices based on a conventional standard and an effective technology to be applied to (Shida, paragraph [0002]).
Regarding claim 35, the claim is rejected based on the same reasoning as presented in the rejection of claim 25.

Regarding claim 40, the claim is rejected based on the same reasoning as presented in the rejection of claim 25.

13.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over FA-LONG LUO et al. “An Antenna Diversity Scheme for Digital Front-End with OFDM Technology, 1998-2013 ZTE Corporation” hereinafter “Luo” in view of UMEDA et al. (US 2011/0200089 A1), hereinafter “Umeda” in view of YANG et al. (US 2017/0163327 A1), hereinafter “Yang” in view of Guo et al. (US 2012/0264388 A1), hereinafter “Guo”.
Regarding claim 26, Luo in view of Umeda and Yang disclose the apparatus according to claim 21.
Neither Luo nor Umeda nor Yang explicitly discloses “the eigenfilter is configured to select coefficients for the eigenvector to minimize an error”.
However, Guo from the same or similar field of endeavor discloses the eigenfilter is configured to select coefficients for the eigenvector to minimize an error (Fig. 8, paragraphs [0024], [0034]; computing eigenvalues and eigenvectors of the interference covariance matrix).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the eigenfilter is configured to select coefficients for the eigenvector to minimize an error” as taught by Guo, in the combined system of  Luo, Umeda and Yang, so that it would provide spatial filtering in an unlicensed frequency band relates to interference mitigation in wireless communication networks (Guo, paragraph [0012]).


33 is rejected under 35 U.S.C. 103 as being unpatentable over FA-LONG LUO et al. “An Antenna Diversity Scheme for Digital Front-End with OFDM Technology, 1998-2013 ZTE Corporation” hereinafter “Luo” in view of UMEDA et al. (US 2011/0200089 A1), hereinafter “Umeda” in view of YANG et al. (US 2017/0163327 A1), hereinafter “Yang” in view of Akkarakaran et al. (US 2010/0330946 A1), hereinafter “Akkarakaran”.
Regarding claim 33, Luo in view of Umeda and Yang disclose the apparatus according to claim 28.
Neither Luo nor Umeda nor Yang explicitly discloses “the MIMO transceiver is configured to provide a weight vector having weight coefficients selected to meet predefined criteria associated with expected receive signals”.
However, Akkarakaran from the same or similar field of endeavor discloses the MIMO transceiver is configured to provide a weight vector having weight coefficients selected to meet predefined criteria associated with expected receive signals (Fig. 2, paragraph [0043]; MRC evaluation component 210 can weight the signal received via the i-th path, yi, by a corresponding weight for the i-th path, wi (e.g., yielding wiyi, . . . ) ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the MIMO transceiver is configured to provide a weight vector having weight coefficients selected to meet predefined criteria associated with expected receive signals” as taught by Akkarakaran, in the combined system of Luo, Umeda and Yang, so that it would provide utilizing a combination of maximal ratio combining and interference nulling merging the weighted signals to yield an output signal (Akkarakaran, paragraph [0010]).

Allowable Subject Matter
15.	Claims 24, 36 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable under or contingent upon the following conditions:

(2) that all independent claims were amended with similar features and the amendments were submitted in a formal response; and 
(3) that after clarifying the issues related with the obviousness-type double patenting and 112 rejections as stated above.
The following is a statement of reasons for the indication of allowable subject matter: Prior art reference Gaddam et al. (US 2006/0159183 A1) teaches performing an inverse operation to convolutional byte interleaving to de-interleave data bits (Fig. 1, paragraph [0005]; decoded bits are then grouped into bytes and passed on to data de-interleaver 155 and comprises a convolutional de-interleaver circuit that performs the inverse operation of the transmitter convolutional interleaver). The prior art, however, does not explicitly teach or suggest “applying an eigenfilter to the plurality of weighted signals to provide a transfer function; and  performing a fast Fourier transform (FFT) on the transfer function to provide output signals in a frequency domain”, as recited by Claims 21, 28 and 37. 

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414